1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   LENIN GARCIA,                                    )   Case No.: 1:18-cv-00014-DAD-SAB (PC)
                                                      )
12                  Plaintiff,                        )
                                                      )   ORDER VACATING EVIDENTIARY HEARING
13           v.                                           SET FOR JANUARY 23, 2019, TO BE
                                                      )   RESCHEDULED IF AND WHEN THE FINAL
14                                                    )   ORDER ADDRESSING THE FINDINGS AND
     E. MORENO, et al.,
                                                      )   RECOMMENDATIONS IS ISSUED
15                  Defendants.                       )
                                                      )   [ECF No. 43]
16                                                    )
                                                      )
17                                                    )
18           Plaintiff Lenin Garcia is appearing pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           On November 1, 2018, the undersigned Findings and Recommendations recommending that
21   Defendants’ motion for summary judgment for failure to exhaust the administrative remedies be
22   denied, without prejudice. (Doc. No. 39.) The Court noted that Defendants could file a request for an
23   evidentiary hearing to resolve the disputed factual issues regarding exhaustion. (Id.)
24           On November 15, 2018, Plaintiff filed objections to the Findings and Recommendations.
25           On November 29, 2018, Defendants filed a response to Plaintiff’s objections and a motion for
26   an evidentiary hearing. Defendants set the evidentiary hearing for January 26, 2019, at 10:00 a.m.
27   before the undersigned.
28   ///
                                                          1
1             Because the Findings and Recommendations have not yet been adopted by the assigned

2    District Judge, the setting of an evidentiary hearing is premature and the January 26, 2019, date is

3    HEREBY VACATED to be rescheduled if the Findings and Recommendations are adopted in full.

4    See Local Rule 304(f); Fed. R. Civ. P. 72(b)(3).

5
6    IT IS SO ORDERED.

7    Dated:     January 8, 2019
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
